Montgomery, Judge.
The facts of this case show a clear novation under Revised Code, sections 2125 and 2827. The release of the surety by the principal, the forbearance to sue, and the acceptance of a gold note, sealed down, when taken together, was such a new consideration, moving from the payee of the note to the maker, as to bring the case fully within the provisions of the sections of the Code referred to, and to sustain the judgment as announced in the syllabus, that when a note was given by principal and security, during the war, which, at the close of the war, was scaled to a gold standard, a new note given by principal alone for the amount thus sealed, and the new note accepted by the payee, in the discharge of the first note, this is a novation of the original contract, and the Relief Act of 1870 is inapplicable to it, and no payment of taxes was necessary.
Judgment reversed.